                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                                  CIVIL ACTION

          v.                                                         NO. 18-5623

NIKE, INC.

                                       REVISED ORDER (NEW DATES)

          AND NOW, this 3rd               day of March, 2020, it is hereby ORDERED that a hearing will

be held on the Motion of Plaintiff to Compel Defendant to make further responses to discovery

(ECF 131), and any other discovery matters, on Friday, March 13, 2020 at 1:30 p.m. in

Courtroom 3A. Out-of-town counsel may participate by telephone, with at least 24 hours

notification to Deputy Lori DiSanti (267-299-7520).

          The Court encourages counsel to continue their dialogue on discovery issues. However,

each party must submit to Chambers by Wednesday, March 11, 2020, either a joint report or

separate statements, limited to three pages (double-spaced) summarizing concisely those

discovery disputes each party considers still outstanding and which require Court decision.

                                                                      BY THE COURT:

                                                                      s/ Michael M. Baylson
                                                                      _______________________________
                                                                      MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 order 03022020.doc
